           Case 1:19-cv-01836-RA Document 25 Filed 04/20/20 Page 1 of 1


                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                  DATE FILED: 4-20-20
 GLOBAL EMPIRE CORPORATION,

                             Plaintiff,
                                                                    19-CV-1836 (RA)
                        v.                                               ORDER
 IHERB, INC.,
                             Defendant.



RONNIE ABRAMS, United States District Judge:

         No later than May 11, 2020, the parties shall jointly submit to the Court a proposed case

management plan and scheduling order.              A template for the order is available at

https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case management

plan should be filed electronically on ECF, consistent with the Court’s Electronic Case Filing

(ECF) Rules & Instructions, which were updated on April 1, 2020, and are available at

https://nysd.uscourts.gov/rules/ecf-related-instructions.

SO ORDERED.

Dated:      April 20, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
